Citation Nr: 0424446	
Decision Date: 09/02/04    Archive Date: 09/15/04

DOCKET NO.  02-09 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for an 
anxiety disorder with panic attacks.

2.  Entitlement to a rating in excess of 20 percent for a low 
back disorder.

3.  Entitlement to a rating in excess of 10 percent for 
seborrheic dermatitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active service from April 
1997 to April 2001.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 2001 rating 
decision by the Houston, Texas, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, in part, granted 
service connection for the anxiety disorder.  In May 2003, 
the Board remanded the case for further development, and to 
provide the veteran with notice of the Veterans Claims 
Assistance Act of 2000 (VCAA).  The veteran testified at a 
hearing before a hearing officer in November 2003.  

This appeal is being REMANDED to the RO in part (issues #2 
and 3 on preceding page) via the Appeals Management Center 
(AMC), in Washington D.C.  VA will notify you if further 
action is required on your part.


FINDING OF FACT

Throughout the appellate period the veteran's anxiety 
disorder with panic attacks has been manifested by 
disablement less severe than occupational and social 
impairment with reduced reliability and productivity.


CONCLUSION OF LAW

A rating in excess of 30 percent for anxiety disorder with 
panic attacks is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (Code) 
9400 (2003).

REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  

The RO properly provided notice to the veteran regarding this 
"downstream" issue in an April 2002 statement of the case 
(SOC), and in June 2003 and February and May 2004 
supplemental SOCs.  See VAOPGCPREC 8-2003.  The June 2003 and 
February 2004 supplemental SOCs, in particular, advised him 
of what was needed to establish a higher rating for the 
psychiatric disability and of his and VA's responsibilities 
in claims development; and the June 2003 one specifically 
advised him to submit everything pertinent to his claim. 

The RO has obtained the veteran's service medical records and 
post-service VA treatment records.  He has been afforded 
several VA examinations, most recently in April 2003.  All of 
VA's due process, notice, and assistance duties, including 
those mandated by the VCAA, are met.  An April 2003 letter 
informed the veteran of the enactment of the VCAA.  The June 
2003 SSOC cited pertinent VCAA provisions.  

In June 2004, following the issuance of the May 2004 SSOC, 
additional medical records (both service and private) were 
associated with the claims file.  The RO has not reviewed 
this evidence, and the veteran did not include a waiver.  
However, as the supplied medical records are not shown to 
have involved the veteran's psychiatric disorder, initial 
consideration of this evidence by the AOJ is not required.  
See Disabled American Veterans et. al. v. Secretary of 
Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  

The veteran has been notified of everything he needed to be 
notified about; he has had more than ample opportunity to 
respond; and VA has provided all assistance it is obligated 
to provide.  He is not prejudiced by the Board proceeding 
with appellate review at this point.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).

Factual Basis

On June 2001 VA fee-basis psychiatric examination the veteran 
described anxiety with panic attacks within the past year.  
He denied any impairment of thought process or communication, 
delusions or hallucinations, inappropriate behavior and 
homicidal or suicidal thoughts.  The veteran's personal 
hygiene was excellent.  Speech was logical, coherent, 
relevant and goal directed.  He denied depression.  
Generalized anxiety with panic attacks was diagnosed.  The 
veteran indicated that his most severe panic attacks lasted 
from 20 to 30 minutes.  He added that he had nightmares, but 
slept 6 to 7 hours a night.  A Global Assessment of 
Functioning (GAF) score of 85+ was provided.  

The July 2001 rating decision granted service connection for 
anxiety with panic attacks, and assigned a 10 percent rating, 
effective April 16, 2001.  

On April 2003 VA mental disorders examination the veteran 
noted that he had never been hospitalized for problems 
related to his anxiety disorder.  He added that he had not 
received any outpatient care since leaving the military in 
2001.  He was a full-time student.  He reported having panic 
attacks 2 to 3 times a week, lasting approximately 15 to 20 
minutes.  He had not lost time from school due to anxiety, 
but had increased reluctancy to attend school because of the 
panic attacks.  He took prescribed medications.  He had daily 
episodes of daily "small" panic attacks lasting about two 
minutes.  Examination revealed no impairment of thought 
process or communication, delusions or hallucinations, 
inappropriate behavior or homicidal or suicidal thoughts.  
There was no memory loss or sleep impairment.  Speech was 
normal.  Panic disorder with agoraphobia was diagnosed.  The 
veteran feared situations such as traveling on buses, trains, 
cars and planes.  The GAF score assigned was 69.  

A June 2003 rating decision increased the rating assigned for 
the veteran's anxiety disorder with panic attacks to 30 
percent, effective April 16, 2001 (from the grant of service 
connection).  

The veteran testified in November 2003 that he was taking 
Paxil and Clonopin for his anxiety disorder.  He stated that 
he had severe attacks 2 to 3 times a week (lasting 20 to 30 
minutes) and minor attacks 3 times a week.  He added that he 
had problems going into crowded public places and riding in 
automobiles.  

Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings under a 
particular Code applies, the higher evaluation is assigned if 
the disability picture more closely approximates the criteria 
for the higher rating; otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

This case involves an appeal as to the initial rating 
assigned with the grant of service connection.  In such 
cases, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  However, it is not shown that the psychiatric 
disability at issue varied in severity during the course of 
the appeal period.  Consequently, there is no evidentiary 
basis for "staged ratings".

The veteran's service-connected anxiety disorder with panic 
attacks is rated 30 percent under Code 9400.  Code 9412 
addresses panic disorder and/or agoraphobia; however, the 
general rating criteria for mental disorders are one and the 
same.  Code 9400 provides a 30 percent rating when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
§ 4.130.

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).

Analysis

The Board finds that the psychiatric disability picture 
presented by the evidence does not warrant the assignment of 
a rating in excess of 30 percent.  The next higher, 50 
percent, rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Here, 
while more than once weekly panic attacks are self-reported, 
and while the veteran's mood was euthymic on VA examination 
in April 2003, he does not meet any of the remaining criteria 
for a 50 percent rating under Code 9400.  The GAF score of 69 
assigned in April 2003 reflects some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  The disability picture does not approximate 
the criteria for the 50 percent rating.  See 38 C.F.R. § 4.7.  
Hence, the claim must be denied.
ORDER

A rating in excess of 30 percent for anxiety disorder with 
panic attacks is denied.


REMAND

Following issuance of the May 2004 SSOC addressing the 
matters of the ratings for the veteran's low back and skin 
disorders, additional medical records (both service reserve 
and private) pertaining to those disorders were associated 
with the claims file.  The RO has not reviewed this evidence, 
and the veteran has not included a waiver.  Initial 
consideration of this evidence by the AOJ is required.  See 
DAV, supra.  

At his November 2003 hearing the veteran testified that he 
had been treated for his claimed disorders subsequent to his 
April and May 2003 examinations (orthopedic and skin).  Any 
such treatment records should be associated with the record.  

A change in the criteria for rating degenerative disc disease 
became effective September 23, 2002.  The rating criteria for 
evaluating disabilities of the spine were further amended 
effective September 26, 2003.  The veteran has received less 
than complete notice of the revisions.  The examiner who 
conducted the VA orthopedic examination in May 2003 did not 
have an opportunity to consider the amended criteria for 
rating low back disability.  Consequently, another thorough, 
contemporaneous VA examination to ascertain the nature and 
severity of the veteran's service-connected low back disorder 
is indicated.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran should be provided notice 
of the new criteria for rating 
intervertebral disc syndrome and low back 
disability which became effective 
September 23, 2002 and September 26, 
2003.  

2.  The veteran should be asked to 
identify all sources of treatment (VA and 
private) he received for his service-
connected low back and skin disorders 
from April 2003 to the present.  The RO 
should obtain for the record copies of 
complete records of such treatment from 
all sources identified.  

3.  The veteran should then be scheduled 
for a VA orthopedic examination to 
determine the current severity of all 
symptoms and impairment, both orthopedic 
and neurologic, due to the service-
connected low back disorder.  Any 
indicated studies should be performed.  
His claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner 
should elicit from the veteran all 
complaints and symptoms associated with 
his low back disability, both orthopedic 
and neurologic.  The examiner should 
express an opinion as to whether there 
would be additional limits on functional 
ability with repeated use or during 
flare-ups, and, if so, if possible, to 
what degree.  The examiner must identify 
any evidence of neuropathy, to include 
reflex changes, absent ankle jerk, 
characteristic pain, and muscle spasm.  
All functional impairment of the lower 
extremities due to disc disease or other 
low back pathology should be identified, 
and the examiner should ascertain the 
frequency and duration (number of days) 
of any incapacitating episodes (episodes 
requiring bed rest prescribed by a 
physician and treatment by a physician) 
of intervertebral disc syndrome.  The 
examiner should comment on the extent to 
which the low back disorder would be 
expected to interfere with employment, 
and should explain the rationale for all 
opinions given.

4.  If further development (e.g., a VA 
skin examination) is suggested by any 
records received pursuant to the request 
in 2. above, such development should be 
accomplished.

5.  The RO should then re-adjudicate the 
claims of entitlement to ratings in 
excess of 20 percent for a low back 
disorder and a rating in excess of 10 
percent for seborrheic dermatitis.  If 
either claim remains denied, the RO 
should issue an appropriate SSOC, and 
give the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.  

The purpose of this remand is to assist the veteran in the 
development of his claims and to satisfy the mandates of the 
Federal Circuit in the DAV decision cited above.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



